EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February
27, 2015, by and among COLUMBIA FUNMAP, INC., a Sub S corporation (the
“Company”), Alan H. Beck, President and sole shareholder of the Company (the
“Seller”), and MULTIMEDIA PLATFORMS INC., a Nevada Corporation  (the
“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Seller desires to sell to the Purchaser, and the
Purchaser desires to purchase from the Seller 100% of the shares of Common Stock
of the Company, representing one hundred percent (100%) of the issued and
outstanding shares of common stock of the Company (the “Shares”), as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1 

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings indicated
in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  




“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New Jersey are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Common Stock
pursuant to 2.1.

 

“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent to the
Purchaser’s obligations to pay the Purchase Price have been satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, and any securities into
which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means any securities of the Company, which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.





1 of 19







--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Losses” means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means Fifty Thousand ($50,000) Dollars, payable in six (6)
equal weekly installments of $4,166.67, beginning the Monday of the week
following the execution of this Agreement, and then in six (6) equal monthly
installments of $4,166.67, beginning the first day of the first calendar month
after the initial six (6) weeks payment, as set forth in Exhibit A, plus two
million shares and payment of debt to Alan Beck, to be represented by additional
shares (dollar for dollar) which amount is $92,250.00, bringing the total to
2,092,250.




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock beneficially owned by the Seller to be
sold to the Purchaser pursuant to this Agreement.




ARTICLE II
PURCHASE AND SALE

 

2.1  

Closing.    At the Closing, Purchaser shall deliver the Purchase Price to Seller
as set forth in Exhibit A. The Purchaser shall assume $160,000 worth of
obligations of the Company as set forth in Exhibit B, and shall issue 2,000,000
shares of its common stock to Seller, valued at $1.00 per share. In addition,
the Purchaser shall enter into a consulting agreement with the Seller as set
forth in Exhibit C.   The Purchaser will assume the assets of the company as
listed in Exhibit D. Upon satisfaction of the conditions set forth in
Section 2.2, the Closing shall occur at the offices of the Purchaser, or such
other location as the parties shall mutually agree, on or before February 27,
2015.   

 

2.2 

Closing Conditions.

 

(a)  

At each Closing the Seller shall deliver to the Purchaser:

 

(i)  this Agreement duly executed by Seller; and





2 of 19







--------------------------------------------------------------------------------

 

(ii) a certificate evidencing the Shares registered in the name of the
Purchaser.

 

(b)  

At the Closing the Purchaser shall deliver or cause to be delivered to the
Seller the following: 

(i)  this Agreement duly executed by the Purchaser; and

 

(ii)  the Purchase Price, payable as set forth in Exhibit A; and




(iii) a certificate evidencing the 2,092,250 shares of its common stock
registered in the name of the Seller.

 

(c)  

At the Closing the Company shall deliver to the Purchaser:




(i) this Agreement duly executed by the Company.




(d) 

All representations/warranties of the other party contained herein shall remain
true and correct as of the Closing Date and all covenants of the other party
shall have been performed if due prior to such date.




ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1  

Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties set forth below to the Purchaser:

 

(a)  

Subsidiaries.  The Company has no direct or indirect subsidiaries. 

 

(b)    

Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of New Jersey, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company is not in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, (i) could not,
individually or in the aggregate adversely affect the legality, validity or
enforceability of this Agreement, (ii) has had or could not reasonably be
expected to result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) could not, individually or in the aggregate, adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c)  

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder or thereunder. 
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than Required Approvals.  This Agreement has been
(or upon delivery will be) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies





3 of 19







--------------------------------------------------------------------------------

generally and general principles of equity.  The Company is not in violation of
any of the provisions of its certificate or articles of incorporation, by-laws
or other organizational or charter documents.

 

(d)  

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result, in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as has not had or could not reasonably be expected to result in a
Material Adverse Effect.

 

(e)     

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement.

 

(f) 

Shares.  The Shares are duly authorized and validly issued, fully paid and
non-assessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in this Agreement.

 

(g)    

Capitalization.  The capitalization of the Company as of the date of the
Agreement is 35,496,645 shares issued and outstanding, and will remain as of the
Closing Date.  The Company has not issued any capital stock since such date. 
Except as set forth in the previous statement, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock.  The issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchaser) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.

 

(h)  

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or the Shares or (ii) could reasonably be expected to
result in a Material Adverse Effect.  Neither the Company, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty that has had or could reasonably be expected to result
in a Material Adverse Effect. The Company does not have pending before the
Commission any request for confidential treatment of information.  There has not
been, and to the knowledge of the Company, there is not





4 of 19







--------------------------------------------------------------------------------

pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company that has had
or could reasonably be expected to result in a Material Adverse Effect. 

 

(i)   

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
has had or could reasonably be expected to result in a Material Adverse Effect.
None of The Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationships
with their employees are good.  No officer, to the Knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other Contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters.  The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours.

 

(j) 

Compliance.  The Company is not: (i) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company), nor has the Company received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived) that has had or could reasonably
be expected to result in a Material Adverse Effect, (ii) is in violation of any
order of any court, arbitrator or governmental body that has had or could
reasonably be expected to result in a Material Adverse Effect, or (iii) is or
has been in violation of any statute, rule or regulation of any governmental
authority that has had or could reasonably be expected to result in a Material
Adverse Effect.

 

(k) 

Regulatory Permits.  The Company possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their business, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and the Company has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.

 

(l)   

Title to Assets.  The Company has no real property assets and good and
marketable title in all personal property owned by it that is material to the
business of the Company, free and clear of all Liens, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company is held by it under valid, subsisting and
enforceable leases of which the Company is in compliance, except where the
failure to be in compliance would not reasonably be expected to result in a
Material Adverse Effect.

 

(m)  

Patents and Trademarks.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights necessary or material for
use in connection with its businesses and which the failure to so have has had
or could reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).   The Company has not
received a written notice that the Intellectual Property Rights used by the
Company violate or infringe upon the rights of any Person that has had or could
reasonably be expected to result in a





5 of 19







--------------------------------------------------------------------------------

Material Adverse Effect.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights that has had or could
reasonably be expected to result in a Material Adverse Effect.

 

(n)    

Insurance.  The Company maintains no insurance.

 

(o)    

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause the Purchaser to be liable for any such fees or
commissions.  




(p)   

Financial Statements.  The financial statements of the Company as supplied to
the Purchasers (“Financial Statements”) comply in all material respects with
applicable accounting requirements with respect thereto as in effect at the time
of filing.  The Financial Statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 




(q)

Material Changes. Since the date of the latest Financial Statement: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise), (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities.
 .  Except for the issuance of the Shares contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to the
Company or its business, properties, operations or financial condition, that
would be required to be disclosed by the Company.

 

(r)    

Tax Status.  The Company has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statute or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.




(s)

Foreign Corrupt Practices.  Neither the Company, nor to the Knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is





6 of 19







--------------------------------------------------------------------------------

aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.




(t)

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind, including but not limited to any disagreements regarding fees owed for
services rendered, presently existing, or reasonably anticipated by the Company
to arise, between the Company and the accountants and lawyers formerly or
presently employed by the Company, and the Company is current with respect to
any fees owed to its accountants and lawyers.




(u)

Minute Books. The minute books of the Company made available to the Purchaser
contain a complete summary of all meetings and written consents in lieu of
meetings of directors and stockholders since the time of incorporation.




(v)

Employee Benefits.  The Company has never had any plans which are subject to
ERISA.  




(w)

Business Records and Due Diligence.  Prior to the Closing, the Company has
delivered (or will deliver) to the Purchaser all records and documents relating
to the Company, which the Company and possesses, including, without limitation,
books, records, government filings, Tax Returns, Charter Documents, corporate
records, stock records, consent decrees, orders, and correspondence, director
and stockholder minutes, resolutions and written consents, stock ownership
records, financial information and records, and other documents used in or
associated with the Company.




(x)

Contracts.  Except as set forth on Schedule 3.1(x), The Company is not a party
to any Contracts.




(y)

No Undisclosed Liabilities.  Except as otherwise disclosed in the Company’s
Financial Statements, the Company has no undisclosed liabilities whatsoever,
either direct or indirect, matured or unmatured, accrued, absolute, contingent
or otherwise.  The Company represents that at the date of Closing, the Company
has no liabilities or obligations whatsoever, either direct or indirect, matured
or unmatured, accrued, absolute, contingent or otherwise.




3.2 

Representations and Warranties of the Purchaser.  The Purchaser represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

 

(a) 

Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the State of Nevada, with full
right, corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations thereunder. The execution, delivery and performance by
the Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of the Purchaser.  This
Agreement, to which it is party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 





7 of 19







--------------------------------------------------------------------------------



(b)  

Investment Intent.  The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares. 
The Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. The Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.

  

3.3 

Representations and Warranties of the Seller.  The Seller represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:



(a)

Ownership.  The Seller is the legal, beneficial and registered owner(s) of the
Shares, free and clear of any liens, security interests, charges or other
encumbrances of any nature whatsoever.  The Shares are validly issued, fully
paid and non-assessable.



(b)

No Conflict.  The execution, delivery and performance by the Seller of this
Agreement, and the consummation of the transactions contemplated hereby, will
not (i) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any contractual obligations or other
agreements of the Seller, or (ii) violate any provision of law applicable to the
Seller.

(c)

Consents.  No registration, filing with the consent or approval of, or other
action by, any federal, state or other governmental authority, agency,
regulatory body, third party or other Person is or will be required in
connection with the execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.




ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1    

Transfer Restrictions.

 

(a)      

The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
the Purchaser under this Agreement.

 

(b)   

The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE





8 of 19







--------------------------------------------------------------------------------

OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. 

                   

4.2   

Non-Public Information.  The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide the Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. 
The Company understands and confirms that the Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.




4.3

Financials. The Company shall provide to the Purchaser the necessary audited
Company financials in order to satisfy the required regulatory disclosure
associated with this Agreement within 60 days of the Closing.




ARTICLE V
MISCELLANEOUS

 

5.1

Fees and Expenses.  Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Shares.

 

5.2

Entire Agreement.  This Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.3

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 6:00 p.m. (New York time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Business Day
or later than 6:00 p.m. (New York time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

5.4 

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement





9 of 19







--------------------------------------------------------------------------------

hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.

 

5.5

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

5.6

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchaser.  The Purchaser may assign its rights
under this Agreement to any Person to whom the Purchaser assigns or transfers
any Shares.

 

5.7  

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.

 

5.8    

Governing Law; Venue; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New Jersey, without regard to the principles of conflicts of law
thereof.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the County of New Jersey for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

5.9 

Survival.  The representations, warranties and covenants contained herein shall
survive for a period of 12 months after the Closing Date and delivery and/or
exercise of the Shares, as applicable.

 

5.10 

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.11 

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision





10 of 19







--------------------------------------------------------------------------------

that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.




SIGNATURE PAGE 1:

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Purchaser:




MULTIMEDIA PLATFORMS INC.

 

 

By:

/s/ Bobby Blair

 

Name: Bobby Blair

Title: CEO

 

Address for Notice:

2929 East Commercial Blvd., PH-D, Ft Lauderdale, FL 33308

 

 

Seller:

 

 

By:

/s/ Alan H. Beck

 

Name: Alan H. Beck

 

Address for Notice:

221 Rutgers Street

Maplewood, NJ 07040

 

 

Company:

 

COLUMBIA FUNMAP, INC.

 

 

By:

/s/ Alan H. Beck

 

Name: Alan H. Beck

Title: President

 

Address for Notice:

221 Rutgers Street

Maplewood, NJ 07040





11 of 19







--------------------------------------------------------------------------------




EXHIBIT A

 

Payment Schedule




Date

Amount

3/4/15

$4,166.67

3/11/15

$4,166.67

3/18/15

$4,166.67

3/25/15

$4,166.67

4/1/15

$4,166.67

4/8/15

$4,166.67

5/8/15

$4,166.67

6/8/15

$4,166.67

7/8/15

$4,166.67

8/8/15

$4,166.67

9/8/15

$4,166.67

10/8/15

$4,166.67

 

 

Total

$50,000








12 of 19







--------------------------------------------------------------------------------

EXHIBIT B




List of Liabilities and Obligations




 

Item: $92,250 owed to Alan Beck; to be converted to

 

 

common stock at $1.00 per share at closing

 

 

 

 

 

Item: $61,745.20 – owed to Santander Bank

 








13 of 19







--------------------------------------------------------------------------------

EXHIBIT C




CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is made as of February 24, 2015 (the
“Effective Date”) by and between Multimedia Platforms Inc. a corporation
organized under the laws of the State of Nevada with its principal place of
business at 2929 E. Commercial Blvd. PH-D, Ft. Lauderdale, FL 33308, (the
“Company”), and Alan H. Beck, an individual located at 221 Rutgers Street,
Maplewood, NJ 07040 (the “Consultant”).

WHEREAS, Consultant has extensive experience and expertise in publishing and
promotions in the LGBT community, and

WHEREAS, the Company desires to engage the services of Consultant and Consultant
desires to provide such consulting services to the Company as an independent
contractor on such matters within the experience and expertise of the
Consultant, under the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:




1.

Consulting Services

1.1.

Consultant shall provide the Company with the services as follows:  Will serve
as a National Sales manager, selling all company print and online products.
 Consultant will be a spokesperson for the company, as well as a corporate
sales, and day-to-day leader, of the company.

1.2

At minimum, Consultant will meet with senior management at least 2 times per
month to help set strategic direction both on operations and capital formation.

1.3    Consultant agrees that his engagement with the company is on an
exclusive, full-time basis and that, while Consultant is employed by the
company, he will not engage in any other business activity which is in conflict
with Consultant's duties and obligations (including his commitment of time)
under this agreement.

2.

Status of Parties

2.1.

Consultant shall at all times act as an independent contractor and not as an
employee of the Company and shall not have authority to speak for, represent,
obligate or legally bind the Company in any way.  

3.

Term of the Agreement

3.1.

The term of this Agreement is 36 months.  

4.

Fees and Expenses

4.1.

In consideration of Consultant's obligations under this Agreement, the Company
shall pay Consultant the following: $5000 per month, plus 15% of cash collected
for print sales sold directly by Consultant; plus a 3% override on print sales
of FunMaps™; plus 20% of collected online sales made by Consultant, personally.

4.2.

Consultant shall be entitled to reimbursement for documented reasonable out of
pocket expenses incurred in performing his duties pursuant to this Agreement.
 Such expenses shall be approved prior to incurring such expenses.

4.3.

Consultant shall be entitled to a car allowance of $550 per month.





14 of 19







--------------------------------------------------------------------------------



5.

Reporting: Consultant’s Services with respect to this Agreement shall be
coordinated with the Company

through the Company’s Chief Executive Officer, Chief Operating Officer or
Chairman of the Board, or their respective designees from time to time.

6.

Confidentiality and Proprietary Rights

As a basic condition to entering into this Agreement, Consultant warrants and
undertakes to execute, be bound by and comply with the Confidentiality and
Proprietary Rights as requested by the Company.

7.

Covenants, Representations and Warranties

Both parties represent and warrant to the that execution of this Agreement will
not violate, breach or otherwise conflict with any term or provision of any
contract or agreement, written or oral, to which either party is a party
thereto.

8.

General

8.1  

Neither party hereto shall assign any of its rights and obligations hereunder
without the prior written consent of the other party.  

8.2.

Either party's failure at any time to require strict compliance by the other
party of the provisions of this Agreement shall not diminish such party's right
thereafter to demand strict compliance therewith or with any other provision.
 Waiver of any particular default shall not waive any other default.

8.3.

All disputes with respect to this Agreement shall be determined in accordance
with the laws of the State of Florida.

8.4.

In the event that any provision of this Agreement shall be deemed unlawful or
otherwise unenforceable, such provision shall be severed from this Agreement and
the balance of the Agreement shall continue in full force and effect.

8.5.

This Agreement contains and sets forth the entire agreement and understanding
between the parties with respect to the subject matter contained herein, and
such supersedes all prior discussions, agreements, representations and
understandings in this regard.  This Agreement shall not be modified except by
an instrument in writing signed by both parties.

8.6.

Any notice permitted, required or desired to be given under this Agreement shall
be in writing, fax or via email and shall be deemed to have been effectively
given when delivered to the party (i) if personally delivered, or (ii) if sent
via email or facsimile, upon successful transmission to: MULTIMEDIA PLATFORMS
INC., 2929 E. Commercial Blvd, Ft. Lauderdale, FL 33308

9.

Consultant hereby agrees not to directly or indirectly compete with the business
of the Company.

The Company may, in reliance of this agreement, provide the Consultant access to
trade secrets, customers and other confidential data and good will. The
Consultant agrees to retain said information as confidential and not to use said
information on his or her own behalf or disclose same to any third party. The
Consultant also agrees to take reasonable security measures to prevent
accidental disclosure.

The Consultant shall not own, manage, operate, consult or be employed in a
business substantially similar to, or competitive with, the present business of
the Company or such other business activity in which the Company may
substantially engage during the term of employment.

This non-compete agreement shall be binding upon and inure to the benefit of the
parties, their successors, assigns, and personal representatives.





15 of 19







--------------------------------------------------------------------------------




      




CONSULTANT SIGNATURE PAGE










In the case of the Company:




Multimedia Platforms Inc.  2929 E. Commercial Blvd., Ft. Lauderdale, FL 33308




Attention:  Mr. Bobby Blair







In the case of the Consultant:




Alan H. Beck,

221 Rutgers Street, Maplewood, NJ 07040




Date:

27 February 2015







IN WITNESS WHEREOF the duly authorized representatives of the Company and
Consultant have executed this Agreement as of the date stated below.







COMPANY:

 

CONSULTANT:

Multimedia Platforms Inc.

 

 

 

 

 

 

 

 

By:

/s/ Bobby Blair

 

/s/ Alan H. Beck

Bobby Blair, CEO

             

Alan H. Beck

 

 

 

 

 

 

Date: 2/27/15

 

Date: 27 February 2015


































































16 of 19







--------------------------------------------------------------------------------





























EXHIBIT D: Assets & Receivables

Columbia FunMap® Inc.
221 Rutgers Street,
Maplewood, NJ  07040
Aged Receivables [Summary]
2/24/15

Name

Total Due

0 - 30

31 - 60

61 - 90

90+

Art Frenzie

$1,400.00

$1,000.00

$0.00

$0.00

$400.00

Beach Betty's

$900.00

$0.00

$0.00

$900.00

$0.00

Boardwalk

$1,250.00

$1,250.00

$0.00

$0.00

$0.00

Bramble & Brine

$550.00

$0.00

$0.00

$0.00

$550.00

Christina Wan's

$1,150.00

$1,150.00

$0.00

$0.00

$0.00

CityPass

$22,500.00

$0.00

$22,500.00

$0.00

$0.00

Club 333

$1,000.00

$0.00

$0.00

$0.00

$1,000.00

Courtyard by Marriott Fort Lauderdale Beach

$2,000.00

$0.00

$0.00

$2,000.00

$0.00

Dale's Wheels & Tires

$1,200.00

$0.00

$0.00

$1,200.00

$0.00

Ed Lugo Resort

$300.00

$300.00

$0.00

$0.00

$0.00

Fig

$200.00

$0.00

$0.00

$0.00

$200.00

Flash on Church

$2,400.00

$0.00

$0.00

$0.00

$2,400.00

Hilton Baltimore

$3,900.00

$0.00

$0.00

$0.00

$3,900.00

Hilton Garden Inn Baltimore Inner Harbor

$900.00

$0.00

$0.00

$0.00

$900.00

Hilton Garden Inn Philadelphia Center City

$3,550.00

$0.00

$3,550.00

$0.00

$0.00

Hotel Providence

$900.00

$0.00

$0.00

$900.00

$0.00

Houlihan Lawrence Real Estate Larchmont

$521.84

$0.00

$0.00

$521.84

$0.00

Humpy's Pizza & Cupcakes

$1,000.00

$1,000.00

$0.00

$0.00

$0.00

Hyatt Place Baltimore Inner Harbor

$4,050.00

$0.00

$0.00

$0.00

$4,050.00

Island Breeze

$350.00

$0.00

$0.00

$0.00

$350.00

Kimpton Hotels Seattle

$595.00

$0.00

$0.00

$595.00

$0.00

Le Garage

$350.00

$0.00

$0.00

$0.00

$350.00

LiRR Fire Island Getaway C/O Arcade Creative Group

$2,500.00

$2,500.00

$0.00

$0.00

$0.00

Local 186 Burgers and Beer

$1,000.00

$0.00

$0.00

$0.00

$1,000.00

Miami Beach Gay Pride

$725.00

$0.00

$0.00

$725.00

$0.00

Midtown Hotel

$3,825.00

$0.00

$0.00

$0.00

$3,825.00

Moment Sailing Adventures

$825.00

$0.00

$0.00

$0.00

$825.00

Nast, Thomas

$220.00

$50.00

$50.00

$50.00

$70.00

New York Grilled Cheese

$500.00

$500.00

$0.00

$0.00

$0.00

Paparazzi Nightclub

$1,100.00

$0.00

$0.00

$0.00

$1,100.00

Patras Diner & Grill

$1,000.00

$0.00

$0.00

$1,000.00

$0.00

Pizzeteria Brunetti

$575.00

$0.00

$575.00

$0.00

$0.00

Providence Warwick CVB

$937.50

$0.00

$0.00

$0.00

$937.50

Provincetown Chamber of Commerce, Inc.

$2,000.00

$0.00

$0.00

$0.00

$2,000.00

Rainbow Dreams Fashion Salon

$700.00

$0.00

$0.00

$0.00

$700.00

Sheraton Inner Harbor

$2,400.00

$0.00

$0.00

$0.00

$2,400.00

Skyline Hotel

$3,900.00

$0.00

$3,900.00

$0.00

$0.00

Spiritus Pizza

$1,000.00

$1,000.00

$0.00

$0.00

$0.00

Statlers

$2,000.00

$0.00

$0.00

$0.00

$2,000.00

Stonewall National Museum Archives

$3,400.00

$3,400.00

$0.00

$0.00

$0.00

Swinging Richards (Pompano Beach)

$2,500.00

$0.00

$2,500.00

$0.00

$0.00

Tee Jay Thai Sushi

$900.00

$900.00

$0.00

$0.00

$0.00

The Cabanas

$500.00

$0.00

$0.00

$0.00

$500.00

The Kimberly

$900.00

$0.00

$0.00

$900.00

$0.00

The Little Red

$1,000.00

$1,000.00

$0.00

$0.00

$0.00

The Resort at Port Ludlow

$1,650.00

$0.00

$0.00

$0.00

$1,650.00

Ty's

$3,950.00

$0.00

$0.00

$0.00

$3,950.00

Village Den Restaurant

$1,400.00

$0.00

$0.00

$0.00

$1,400.00

William Way LGBT Community Center

$700.00

$0.00

$0.00

$0.00

$700.00

 

 

 

 

 

 

Total:

$93,074.34

$14,050.00

$33,075.00

$8,791.84

$37,157.50

Aging Percent:

 

15.10%

35.50%

9.40%

39.90%

 

 

 

 

 

 

 

 

 

 

 

 





















17 of 19







--------------------------------------------------------------------------------































Columbia FunMap® Inc.

Balance Sheet

As of 2/24/15




Assets

 

Cash In Bank - CFM Inc.

$5,830.67 

Cash In Bank - Sovereign-CP

($399.48)

Petty Cash

$81.86 

Exchange

$4,000.00 

Accts. Receivable - Trade U.S.

$89,140.79 

A/R - Trade CDN Exchange

$200.00 

Loan Receivable - Alan Beck

($119,748.53)

Loan Receivable - CMC

$47,533.41 

Loans and Exchanges

($7,000.00)

Loans - Trust for Selma Beck

($16,035.00)

Due To Trust for Selma Beck

($4,000.00)

Net Payroll

($1,761.96)

Finished Map Inventory

$4,753.00 

Fixed Assets - Computers

$31,319.89 

Fixed Assets - Leasehold Impr.

$1,065.00 

Fixed Assets - Office Furniture

$39,820.16 

Depreciation - Computers

($31,319.89)

Depreciation - Leasehold Impr.

($1,065.00)

Depreciation - Office Furniture

($37,918.51)

Total Assets

$4,496.41 




 

 

 

Liabilities

 

Accounts Payable

$44,931.59 

American Express

($37,659.43)

Capital One

($4,120.23)

Credit Line-Sovereign

$59,264.94 

Sales Tax Payable

$4,734.86 

Advance Deposits Payable

$22,253.96 

Payroll taxes FL-S.U.T

($92.38)

Total Liabilities

$89,313.31 







 

 

 

Equity

 

Capital Stock

$2,500.00 

Net Income/(Loss)

$24,574.65 

Retained Earnings

($111,891.55)

Total Equity

($84,816.90)

Total Liability & Equity

$4,496.41 











18 of 19







--------------------------------------------------------------------------------




Assets







Book Keeping Office

4 Filing Cabinets (2-Four drawer, 2-Two drawer)

1 Desk and Extension

1 Paper Shredder

2 Bookshelves

1 Computer 10.9.4 OS X Mac

2 Office chairs

1 Brother Printer

Executive Office- Alan’s Office

4 Bookcases

1 Executive Desk

1 Executive Chair

Middle Room

1 Xerox Copier Work Centre 24

2 Large 3 Drawer filing cabinets

1 Office Computer

1 Design Computer

2 Cabinets (pull out drawers/cabinet open)

1 Metal Bookcase (6 shelves)

1 Desk

3 Flat surfaces used as desk tops or held by sawhorses

1 small Table

1 Fax Machine (business fax laser, super 63/33.6 KBPS

1 Cutting board

3 Chairs

 

Conference Room

1 Large table

5 Chairs

1 Full Desk with Shelf Unit

1 Computer

1 2-drawer Filing Cabinet

1 5-shelf Bookcase

Small Back Office

2 Desks

2-shelf Bookcase

1 Mac Hard Drive




Internet Assets

Domain Name: Gayosphere.com

Website: Gayosphere.com




















19 of 19





